DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
This action is in response to Applicant’s amendments filed on 7/20/2022 from which Claims 1, 4, 8, 11, and 14-25 are pending, where Claims 16-18 are withdrawn, and Claims 2-3, 5-7, 9-10 and 12-13 are cancelled so that Claims 1, 4, 8, 11, 14-15 and 19-25 are under consideration of which Claims 1, 4, 8, 14, and 19-23 were amended and 24-25 are added.     
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
All outstanding rejections except for those described below are withdrawn by the amendments and remarks of 7/20/2022. 
Claim Rejections - 35 USC § 112(a)
Claims 1, 4, 8, 11, 14-15 and 19-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AlA 35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claims 1, 4, 8, 11, 14-15 and 19-25, Claim 1 recites “. . . (i) at least one organosilane having a molecular weight of less than 400 g/mol, -with at least one non-hydrolyzable substituent selected from the group consisting of amino-functional substituents, vinyl-functional substituents, epoxy-functional substituents, hydroxyl-functional substituent and combinations thereof; and -with at least one hydrolyzable substituent; the at least one organosilane (i) comprising a mixture of 3 or more organosilanes, different from each other, including an organosilane having the amino-functional non-hydrolyzable substituent, an organosilane having the vinyl-functional non-hydrolyzable substituent, and an organosilane having the epoxy-functional non-hydrolyzable substituent...” The specification as filed, represented by U.S. Published Patent Application No. 2016/0145444, hereinafter “Pub”, describes at ¶s 0018-0020, 0028-0027, 0030-0038 and 0052 and examples that the coating composition comprises at least one organosilane.  And the said one organosilane preferably comprises at least one non-hydrolyzable substituent selected from amino-functional, vinyl-functional, epoxy-functional and hydroxyl-functional groups.  The amino-functional organosilanes for the reaction to constitute the silane-functional poly-urethane are preferably selected from vinyltriacetoxysilane, vinyltrialkoxysilanes,  aminoethyltrialkoxysilanes, aminopropylalkoxysilanes,bis-trialkoxysilypropylamines, aminoethylaminopropyltrialkoxysilanes, aminoethylaminopropyltrialkoxysilanes,  mercaptopropyltrialkoxysilanes, bistrialkoxysilylpropyl-tetrasulfides, 3-glycidoxypropyltrialkoxysilanes, wherein the alkoxy groups have not more than 3 carbon atoms.  The step 2 water mixture of the examples has tetraethyl orthosilicate, 3 wt.-% aminoethyltriethoxysilane, 1 wt.-% Bis-1,2-(triethoxysilyl) ethane, 3 wt.-% 3-glycidyloxypropyltriethoxysilane, 1 wt.-% vinyl triethoxyl silane and 1.6 wt.-% H2ZrF6.   These written descriptions, as a matter of fact, would not reasonably convey to persons skilled in this art that Applicants were in possession of the invention defined by the claim, including all of the limitations thereof, at the time the application was filed because the specification as filed does not describe the genus or a sub-genus of - - a combination of amino-functional substituents, vinyl-functional substituents, epoxy-functional substituents, hydroxyl-functional substituent in addition to a mixture of 3 or more organosilanes, different from each other, including an organosilane having the amino-functional non-hydrolyzable substituent, an organosilane having the vinyl-functional non-hydrolyzable substituent, and an organosilane having the epoxy-functional non-hydrolyzable substituent- -.  
In accordance with MPEP § 2163 persons skilled in the art would not recognize in the original disclosure a description of the invention defined by the claims with the afore-mentioned recitation even though the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A), above), reduction to drawings (see i)(B), above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.    A)“A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.” In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).  As noted in re Smith 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) “Whatever may be the viability of an inductive-deductive approach to arriving at a claimed subgenus, it cannot be said that such a subgenus is necessarily described by a genus encompassing it and a species upon which it reads. Each case must be decided on its own facts in terms of what is reasonably communicated to those skilled in the art.” The fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991). 
A person skilled in the art at the time the application was filed would not have recognized that the inventor was in possession of the invention as claimed in view of the disclosure of the application as filed because both a combination of organosilane with amino-functional substituents, organosilane with vinyl-functional substituents, organosilane with epoxy-functional substituents, and organosilane with hydroxyl-functional substituent and a separate mixture of 3 or more organosilanes, different from each other, including an organosilane having the amino-functional non-hydrolyzable substituent, an organosilane having the vinyl-functional non-hydrolyzable substituent, and an organosilane having the epoxy-functional non-hydrolyzable substituent are not described.  The specification does not convey with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed of so that one skilled in the art could predict any ratio or number of suitable mixtures of methyl methacrylate, butyl methacrylate, ethyl hexyl acrylate, and mixtures of vinyltriethoxy silane, vinyltrimethoxy silane given that the longer alkyl groups from methyl to ethyl hexyl may introduce increased hydrophobicity concerns and the ethoxy and methoxy may hydrolyze at different rates.  
Claim Rejections - 35 USC § 112(b)
Claims 1, 4, 8, 11, 14-15 and 19-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Regarding Claims 1, 4, 8, 11, 14-15 and 19-25, Claim 1 recites “. . . (i) at least one organosilane having a molecular weight of less than 400 g/mol, -with at least one non-hydrolyzable substituent selected from the group consisting of amino-functional substituents, vinyl-functional substituents, epoxy-functional substituents, hydroxyl-functional substituent and combinations thereof; and -with at least one hydrolyzable substituent; the at least one organosilane (i) comprising a mixture of 3 or more organosilanes, different from each other, including an organosilane having the amino-functional non-hydrolyzable substituent, an organosilane having the vinyl-functional non-hydrolyzable substituent, and an organosilane having the epoxy-functional non-hydrolyzable substituent...”  This recitation is unclear and confusing whether the mixture of three or more is the same or different from a combination of at least 1 where the at least 1 is 3 or 4.  Also with the at least one of the organosilane is the three or more organosilane of the mixture the same or different from any of the at least one organosilane or combination thereof.  Therefore the claims are indefinite to one skilled in the art.   
Claim 4 recites “. . . the at least one organosilane (i) is selected from vinyltriacetoxysilane, vinyltrialkoxysilanes, aminoethyltrialkoxysilanes, aminopropylalkoxysilanes, bis-trialkoxysilypropylamines, aminoethylaminopropyltrialkoxysilanes, aminoethylaminopropyltrialkoxysilanes,  3-glycidoxypropyltrialkoxysilanes, and mixtures thereof . . .”  This recitation is unclear and confusing whether “and mixtures thereof” is the same or different from the combination and/or mixture of organosilanes of Claim 1 from which Claim 4 depends.  Therefore the claim is indefinite to one skilled in the art.  
Claims 20 and 14 recite “amino-functional organosilane” which is unclear and confusing whether such amino-functional organosilane is the same or different or from the combination or organosilane and/or mixture of three or more organosilanes of Claim 1 which both claims directly or indirectly depend.  Therefore the Claims are indefinite to one skilled in the art.  Also Claim 20 recites “. . . aliphatic diisocyanate present in an amount of 5 wt. % to 60 wt. %, b) at least one monohydroxyl-functional tertiary amine, present in an amount of 1 wt. % to 20 wt.%, and . . . c) at least one amino-functional organosilane, present in an amount of 1 wt.% to 20 wt.%, and d) at least one polyol, present in an amount of 5 wt. % to 40 wt. %”.   Given that the total of 60 +20 + 20 + 40 wt% 120 wt % the recitation is unclear and confusing what the basis is for the weight percentages.  Is the basis the reaction product or the water soluble silane-functional oligomer or something else?  Therefore the Claim is indefinite.  
Claim 24 “at least one amino-functional trialkoxysilane” which is unclear and confusing whether such amino-functional trialkoxysilane is the same or different or from the combination or organosilane and/or mixture of three or more organosilanes in Claim 1 from which Claim 24 depends.  Therefore the Claim is indefinite to one skilled in the art.    
Claim Rejections - 35 USC § 103
Claims 1, 4, 11 and 21-22 are rejected under 35 U.S.C. 103 as obvious over U.S. 20080138615, Kolberg et al (hereinafter “Kolberg”) in view of U.S. 2010/0062200, Domes et al (hereinafter “Domes”) further in view of U.S. 2013/0302637, Matsuda et al. (hereinafter “Matsuda”) and further in view U.S. 4,517,028, Lindert (hereinafter “Lindert”).   
Regarding Claims 1, 4, 11 and 21-22, Kolberg discloses in the title, abstract, ¶s 0008, 0028-0199, 0130-0031, 0120, 0162 – 0163 and table 1 and at claim 24 a process for coating a metallic surface for better corrosion protection (See ¶s 0009, 0011-0017 and 0119) with an aqueous composition containing at least one compound selected from silane, silanol siloxane and polysiloxane, at least two compounds selected from titanium, hafnium, zirconium, aluminum or boron; at least one organic compound selected from monomers, oligomers, polymers, copolymers and block copolymers, at least one substance that influences the pH (Claim 24).  
From 0028-0199 the at least one compound as a silane includes silane mixtures where from ¶ 0030 preferably at least one silane has at least one amino group added to the aqueous composition to exhibit greater lacquer adhesion or affinity.  From ¶s 0035, 0101, and 0115 the aqueous composition preferably contains at least one alkoxysilane having at least one amino group, aminoalkylsilane, such as N-2-aminomethyl-3-aminopropyltriethoxysilane, at least one silane having at least one epoxy group such as glycidoxy-silane or vinyl silane like {reading on at least one organosilane comprising a mixture of 3 organosilanes different from each other including an organosilane with amino functional non-hydrolyzable substituent, organosilane having the vinyl-functional non-hydrolyzable substituent and organosilane having the epoxy-functional non-hydrolyzable substituent for pending claims including Claim 1 with equivalency of these silanes for the same purpose of the aqueous composition exhibiting greater lacquer adhesion or affinity}.    
Kolberg divulges at ¶ 0130 that at least one organic compound d) selected from monomers, oligomers, polymers, copolymers and block copolymers, especially at least one compound based on acrylic, epoxide and/or urethane, and at least one organic compound having at least one silyl group can also be used here in addition or as an alternative.  It is preferred in some embodiments to use such organic compounds having a content or a higher content of OH groups, amine groups, carboxylate groups, isocyanate groups and/or isocyanurate groups, where preferably, the composition has a content of at least one organic compound d), selected from monomers, oligomers, polymers, copolymers and block copolymers, with especially at least one compound based on acrylic {reading on Claim 21}, epoxide and/or urethane ranging from 0.01 to 200 g/l, calculated as added solids, like silylated epoxy polymer C of E22, E23 and E28.  The position of the Office is that the at least one organic compound is as an oligomer and the at least one organic compound having at least one silyl group which can also be such organic compound in addition or as an alternative would include as the organic compound the previously recited organic compounds based on acrylic, epoxide and/or urethane then which have at least one silyl group as an oligomer or polymer where the latter is illustrated in the example of silylated epoxy polymer C.  
From Id such organic compounds can help to homogenize the formation of the coating. These compounds can contribute to the formation of a more compact, denser, more chemically resistant and/or more water-resistant coating, compared with coatings based on silane/silanol/siloxane/polysiloxane etc. without these compounds.  These compounds can contribute to the formation of a more compact, denser, more chemically resistant and/or more water-resistant coating.  The hydrophilicity/hydrophobicity can also be adjusted according to the desired objective by the choice of organic compound(s). When using an addition of at least one organic compound, a combination with compounds having a certain functionality can prove particularly advantageous, like compounds with carboxyl and/or hydroxyl groups, e.g. carboxylates, longer-chain sugar-like compounds, e.g. (synthetic) starch, cellulose, saccharides, long-chain alcohols and/or derivatives thereof.  The long-chain alcohols added are especially those having 4 to 20 C atoms, such as a polyetherpolyol or polytetrahydrofuran.  
Examples E22, E23 and E28 disclose an aqueous composition with a pH of 4 containing an amino-functional trialkoxysilane (silane A) like γ-aminopropyltriethoxysilane, ¶ [0095] γ-aminopropyltrimethoxysilane (See ¶s 0094-0095) {i.e. molecular weight of 221.37 for the former and 179.29 for the latter (for (i) in Claim 1 and for claim 4)}, where alkyl is the alkyl R and trialkoxy is the residue Y having alkyl and hydroxyl groups, H2TiF6, and H2ZrF6 and a silylated epoxy polymer C (see ¶ 0163 and Table 1 on page 11 and 12).  
Kolberg discloses at ¶s 0008, 0031 and 0120-0121 that the aqueous composition has a content of silane/silanol/siloxane/polysiloxane a) ranging from 0.005 to 80 g/l, calculated on the basis of the corresponding silanols, and the aqueous composition has a content of compounds b), selected from titanium, zirconium, compounds, ranging from 0.01 to 50 g/l, calculated as the sum of the corresponding metals.  The at least one titanium complex fluoride and at least one zirconium complex fluoride are simultaneously present in many embodiments.  It has now been found that a combination of at least two complex fluorides, especially fluorotitanic acid and fluorozirconic acid, H2TiF6 as Ti and H2ZrF6 as Zr {hexafluorotitanic acid and hexafluorozirconium acid reading on Claim 11} affords an exceptional increase in quality of the coating. It can be advantageous in many cases here to have at least one MeF4 complex and at least one MeF6 complex present in the composition simultaneously, especially a TiF6 complex and a ZrF4 complex.  It can be advantageous here to adjust these proportions of complex fluorides in the concentrate and transfer them to the bath in this way.  Surprisingly, the individual complex fluorides do not adversely affect one another when combined, but exhibit an unexpected positive reinforcing effect.  These additions based on complex fluoride obviously act in a similar or identical manner.  Surprisingly, if a combination of complex fluorides based on titanium and zirconium is used rather than a complex fluoride based only on titanium or only on zirconium, the results obtained are always noticeably better than in the case of only one of these additions.  
A complex fluoride based on titanium or zirconium probably deposits on the surface as oxide and/or hydroxide.  Such ranges from 80/.01 to .005/50 = 8000:1 to .0001:1 with the titanium and zirconium starting at 0.01 g/l and the silicon in the silane/silanol/siloxane /polysiloxane up to 80 g/l overlaps the range of the pending Claim for ratio of Si to Zr and Ti.  The overlap occurs as indicated by these ranges and from the examples E22, E23 and E28 of Table 1 for specific compounds for determining the molar ratio rather than the g/l.  Assuming that the silylated epoxy polymer C comprises the same molar amount of silicon per mass unit as the organofunctional silane A present at 0.2 g/l and the H2TiF6 as Ti present at 0.2 along with the same amount for H2ZrF6 as Zr for a molar ratio of Si to the elements Zr and Ti in these compositions that does not exceed 1.4 the afore-described general ranges gives a broader range.  The general ranges for the organofunctional silane A is up to 80 g/l which is 40 times higher than the 0.2 g/l of the examples, while the titanium and zirconium can start at 0.01 each rather than 0.2 so at even 0.05 for each titanium and zirconium the amount of Si can be 80 times higher so that the molar ratio of Si to ZR and Ti would be 80 times more than 1.4 or up to 112.  This range clearly overlaps that of amended Claim 1 from 40:1 to 500:1.  In accordance with MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  In accordance with MPEP 2144.05 III Applicants can rebut a prima facie case of obviousness by showing the criticality of the ranges.  
Kolberg does not expressly disclose: 1) that the silane functional oligomer of polyurethane or polyacrylate or polyether has a Mw of 400 to 4,000 g/mol; 2) that the silane functional oligomer of polyurethane or polyacrylate or polyether is water soluble; 3) that the silane-functional polyacrylate oligomer is a reaction product of two (meth)acrylates, vinyl-functional silane and 2-(diethylamino)ethyl methacrylate as a tertiary amine acrylate; 4) the inclusion of a tetraalkoxysilane; 5) that the silane functionality is at the end or terminal portion of the silane-functional oligomer, or reaction product of at least to (meth)acrylates for Claims 21 and 22 and styrene for Claim 21.     
Domes directed as is Kolberg to aqueous coating for metallic surfaces as disclosed by Domes in the abstract and at ¶s 0013-0023, 0034, 0044-0056, 0077, 0091-0096 and 0169 coating a metallic surface such as zinc-containing metallic surfaces or steel (see ¶ 0077) as for pretreating a metallic surface prior to a further coating or for treating a metallic surface with an aqueous composition containing:  a) as the main component, an organic film former consisting of at least one synthetic resin, 70 to 100 wt. % of the content of synthetic resin(s) in the organic film former comprising at least one water-soluble or/and water-dispersible synthetic resin in the form of polymers, copolymers, block copolymers or/and graft copolymers based on synthetic resins selected from the group consisting of polycarbonate, polyurethane, ionomer, poly(meth)acrylate, polyester, polyether or/and polystyrene, at least one long-chain alcohol as film-forming aid for the organic film former, a crosslinker, a lubricant, and a substance based on silane, silanol or/and siloxane or/and at least one inorganic compound in particle form and optionally at least one organic corrosion inhibitor, at least one organic solvent or/and at least one additive.  
From ¶ 0034 the organic film former preferably includes a content of synthetic resin in the form of at least one polymer, copolymer, block copolymer or/and graft copolymer based on poly(meth)acrylate, where it is particularly preferable for polyacrylic acid or/and polymethacrylic acid in polymer form {reading on two poly(meth)acrylates of pending Claims 21-22} to be added to the aqueous composition wherein the organic film former are synthetic resins based on copolymers having 2, 3, 4 or/and 5 different constituents (each constituent within the meaning of this application represents a proportion of the organic film former of at least 1 wt. %, e.g. acrylate, methacrylate, polyester, styrene etc. {reading on at least one acrylate and at least one methacrylate and styrene for pending Claim 21}.  Also from Id From ¶s 0044-0056, 0091-0096 the at least one poly(meth)acrylate such as butyl acrylate {reading on Claim 22} or/and at least one copolymer/block copolymer/graft copolymer containing poly(meth)acrylate in addition can have a small content of monomers or/and oligomers, a small content of at least one compound based on amine or/and a small content of ester(s) or/and salt(s) of at least one of the copolymeric organic compounds.  
Also from Id an addition of at least one silane, silanol or/and siloxane markedly improves the corrosion protection, the paint adhesion to subsequent coatings or/and the chemical resistance.  A combination of at least two or at least three compounds based on silane {reading a mixture or three or more organosilanes of pending Claim 1}, silanol or/and siloxane can be of interest in particular in embodiments where a specific combination of properties is to be established or/and where the hydrolysis or/and stability conditions of corresponding solutions/dispersions are to be optimised.  At least one silane, silanol or/and siloxane is preferably added in the not previously hydrolysed, in the partially hydrolysed, in the largely or/and in the completely hydrolysed state.  The silane can be a vinyl silane, in particular a vinyltrialkoxysilane or/and a vinyltriacetoxysilane, {reading on Claims 21-22} or/and at least one corresponding silanol or/and siloxane.  preferable for the aqueous composition to contain at least one partially hydrolysed or completely hydrolysed silane or/and at least one siloxane.  The silane can be an acyloxysilane, an alkyl silane, an alkyl trialkoxysilane, an aminosilane, an aminoalkyl silane, an aminopropyl trialkoxysilane, a bis-silyl silane, an epoxysilane, a fluoroalkyl silane, a glycidoxysilane such as e.g. a glycidoxyalkyl trialkoxysilane, an isocyanato silane, a mercapto silane, a (meth)acrylato silane, a monosilyl silane, a polysilyl silane, a bis-(trialkoxysilylpropyl)amine, a bis-(trialkoxysilyl) ethane, a sulfur-containing silane, a bis-(trialkoxysilyl) propyltetrasulfane, a ureidosilane such as e.g. a (ureidopropyltrialkoxy) silane, a vinyl silane, in particular a vinyltrialkoxysilane or/and a vinyltriacetoxysilane, or/and at least one corresponding silanol or/and siloxane.  It can for example be at least one silane mixed with a content of at least one alcohol such as ethanol, methanol or/and propanol of up to 8 wt. % based on the silane content, preferably up to 5 wt. %, particularly preferably up to 1 wt. %, most particularly preferably up to 0.5 wt. %, in particular in a mixture of at least one amino silane such as e.g. bis-amino silane with at least one alkoxy silane such as a vinyl silane and a bis-silyl aminosilane or a bis-silyl aminosilane or an aminosilane and a polysilyl-functional silane.  The aqueous composition can then also alternatively or additionally contain at least one silanol or/and siloxane corresponding to the above silanes.  This then offers the advantage that adhesive bridges form between the substrate and the dried protective film and any subsequently applied paint layers or/and plastic coatings, as a result of which an improved paint adhesion is also achieved.  A further advantage is the fact that suitable silanes/silanols/siloxanes produce adhesive bridge-like crosslinkings within the dried protective film which substantially improve the strength or/and the flexibility of the coating composite and the adhesion to the substrate, as a result of which an improved adhesion is achieved in many paint systems. {i.e. showing the equivalency of all of these silanes for this same purpose evidencing in Kolberg that the at least one silane and three silane combinations or mixtures}. 
Also from Id during coating, heating, drying or/and crosslinking, the content of silane, silanol or/and siloxane can turn into silanol/siloxane/polysiloxane or/and into silylated organic polymer/copolymer/block copolymer/graft copolymer. The at least one silane, silanol or/and siloxane is preferably added as one of the last components or as the last component of the aqueous composition already containing synthetic resin(s) and most or all of the other components, as a result of which the reaction between synthetic resin of polyurethane, poly(meth)acrylate, polyester, or polyether and silane, silanol or/and siloxane proceeds less strongly or/and only slowly {reading on silane functional polyurethane, poly(meth)acrylate, polyester, or polyether backbone of pending Claim 1} .  
From ¶ 0169, in many embodiments an aqueous composition with an organic film former having a substantial content of polycarbonate and polyurethane together with a content of silane/silanol/siloxane and with a particular inorganic crosslinker resulted in an unexpected and exceptionally high resistance to darkening in Al-containing coatings.  
From ¶ 0056 the molecular weight of the synthetic resins can be in the range of at least 1000 u, (i.e. unified atomic mass unit or Dalton (symbols: Da or u with 1 Da = 1 g/mol).  This range for silane functional synthetic resin of polyurethane, poly(meth)acrylate, polyester, or polyether overlaps that of pending Claim 1 of 400 to less than 4,000 g/mol {i.e. molecular weight for an oligomer}, and in accordance with MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  
One of ordinary skill in the art would have considered it obvious in accordance with MPEP §2141 III Rationale G at the time of the effective filing date of the pending application to have from Kolberg an anti-corrosive composition with acrylic oligomers with at least one organic compound having at least one silyl group and having hexafluorotitanic acid and/or hexafluorozirconic acid, as afore-described, where from Domes the silyl group acrylic oligomer of Kolberg is or has water soluble silylated organic poly(meth)acrylate, polyurethane, polyester, or polyether polymer/copolymer/block copolymer/graft copolymer including an amine containing monomer or oligomer, where the poly(meth)acrylate has a molecular weight from 1000 g/mol as a reaction product of one or two (meth)acrylates, one of acrylate and one of methacrylate for pending Claims 21-22), vinyl silane in particular a vinyltrialkoxysilane, as an oligomer {for 1-3 above for Kolberg}, as having the same purpose as the silyl group acrylic oligomer of Kolberg as a component in a coating for a metallic surface for better corrosion protection motivated to markedly improve the corrosion protection and the paint adhesion to subsequent coatings or/and the chemical resistance as for the composition of Claims 1, 4, 11 and 21-22.  Furthermore the combination has a reasonable expectation of success because the silyl polyacrylate of Domes provides improved corrosion protection which is similar to Kolberg providing corrosion resistance thereby further increasing or maximizing the corrosion protection from similar components. 
Although Kolberg as modified with Domes discloses the aqueous composition with the water soluble silylated organic poly(meth)acrylate polymer/copolymer/block copolymer/graft copolymer including an amine containing monomer or oligomer of 1000 g/mol where a specific combination of properties is to be established or/and that the hydrolysis or/and stability conditions of corresponding solutions/dispersions are to be optimized, Kolberg as modified does not expressly disclose: 1A) that the aqueous composition includes a tetraalkoxysilane or 2A) prior 4) that the silane functionality is at the end or terminal portion of the silane-functional oligomer; 3A) that water soluble silylated organic poly(meth)acrylate polymer/copolymer/block copolymer/graft copolymer with the silane including an amine containing monomer or oligomer has the amine containing monomer of a tertiary amine acrylate or 2-(diethylamino)ethyl methacrylate (for Claims 21 and 22; or 3) 
Matsuda is directed as is Kolberg to coating steel surfaces or sheets as disclosed by Matsuda in the abstract and at ¶s 0002, 0034, 0044, 0046-0047, 0074-0086, 0091-0095, 0104-0105, 0108 and 0171-0172, a surface treatment liquid contains liquid A with a resin emulsion that contains a cationic urethane resin emulsion and/or a nonionic acrylic resin emulsion, a tetraalkoxysilane, such as tetramethoxysilane, tetraethoxysilane, and tetrapropoxysilane {reading on silane of formula (II) of pending claims} at least one silane coupling agent (c) that contains at least one reactive functional group selected from active hydrogen-containing amino group, an epoxy group, a mercapto group, and a methacryloxy group, a chelating agent (d), a vanadic acid compound (e), a titanium compound (f), and water in a specific ratio.  The surface treatment liquid has a pH of 3 to 6.  
The surface treatment liquid A is applied to a surface of a zinc-based metal coated steel sheet and dried by heating to form a first layer.  Next, a surface treatment liquid B containing an organic resin is applied to a surface of the first layer and dried by heating to form a second layer.  From ¶ 0044 the type of nonionic acrylic resin emulsion (a-2) for liquid A is not particularly limited. Examples of the nonionic acrylic resin emulsion (a-2) that may be used include acrylic resins emulsified with nonionic emulsifiers, for example, aqueous emulsions each prepared by emulsion polymerization of a vinyl monomer, such as acrylic acid, methacrylic acid, acrylic ester, methacrylic ester, and styrene, in water in the presence of a nonionic surfactant (emulsifier) having a structure of polyethylene oxide or polypropylene oxide.  
From ¶ 0046 the surface treatment liquid (A) contains the tetraalkoxysilane (b) together with the resin emulsion (a). The formation of a surface treatment film on a zinc-based metal coated steel sheet by the use of the surface treatment liquid containing the tetraalkoxysilane (b) provides the zinc-based metal coated steel sheet having excellent properties, such as corrosion resistance, adhesion of the formed film, and corrosion resistance after alkaline degreasing, and having excellent heat resistance and weldability, which are characteristics of an inorganic film. Although the reason these excellent properties are obtained is not clear, it is speculated that these excellent properties are attributed to the fact that the use of the tetraalkoxysilane (b) in combination with the resin emulsion (a) results in the formation of a film having a three-dimensional cross-linked structure composed of the tetraalkoxysilane (b) and the cationic urethane resin and/or the nonionic acrylic resin.  
From ¶ 0084 examples of the acrylic resin of liquid B as for the second layer include polyacrylic acid and copolymers thereof, polyacrylate and copolymers thereof, polymethacrylic acid and copolymers thereof, polymethacrylate and copolymers thereof.  From ¶ 0092 a water-dispersible resin having self-crosslinking properties, for example, containing alkoxysilane groups may be used.  In this case, it is possible to use interparticle cross-linking by means of the formation of silanol groups by the hydrolysis of alkoxysilane and a dehydration condensation reaction of the silanol groups between resin particles during the drying of the resin by heating.  From ¶s 0104- 0105 the acrylic copolymer resin has a polymerizable unsaturated monomer component essentially containing acrylate or methacrylate.  Examples of the polymerizable unsaturated monomer component include C1 to C24 alkyl esters of acrylic acid and methacrylic acid, such as methyl (meth)acrylate, ethyl (meth)acrylate, propyl (meth)acrylate, n-, iso-, and tert-butyl (meth)acrylate, hexyl (meth)acrylate, 2-ethylhexyl (meth)acrylate {reading on Claims 21-22}, decyl (meth)acrylate, and lauryl (meth)acrylate; C1 to C4 alkyl ether compounds of acrylic acid, methacrylic acid, styrene, vinyltoluene, acrylamide, acrylonitrile, N-methylol(meth)acrylamide; and N,N -diethylaminoethyl methacrylate (reading on Claims 21-22}.  Given that the acrylic resin for the first layer is not particularly limited and interacts with tetraalkoxysilane to have a three-dimensional cross-linked structure so the monomers of the acrylic resin for the second layer that can self- crosslink with alkoxysilane groups could be used in the first layer for the same purpose of forming a three-dimensional cross-linked structure in the first layer, therefore, the N,N -diethylaminoethyl methacrylate could be used in the acrylic resin of the first layer with (meth)acrylate and silane.    
From ¶s 0074, 0077-0078, 0086, 0091-0095 and 0171-0172 the surface treatment liquid (B) contains an organic resin (g) as a main component.  Any organic resins may be used as an organic resin (g). Examples thereof include, but are not limited to, epoxy resins, modified epoxy resins, urethane resins, alkyd resins, acrylic resins, ethylene resins (polyolefin resins), polyester resins, polybutadiene resins, amino resins, phenolic resins, fluorocarbon resins, and silicon resins.  An example of the acrylic silicon resin is a resin which contains an acrylic copolymer, serving as a main component, having a hydrolyzable alkoxysilyl group in its side chain or at its end, and a curing agent.  The use of such an acrylic silicon resin should provide excellent weatherability.  The formation of the second layer from surface treatment liquid (B) containing the organic resin (g-1) described above results in improvement in adhesion between the first layer and the second layer, thereby providing a zinc-based metal coated steel sheet having better corrosion resistance.  Although the reason the effects are provided is not clear, it is speculated that the organic resin (g-1) containing an OH group and/or a COOH group (preferably a thermosetting resin and more preferably an epoxy resin and/or a modified epoxy resin) is reacted with a curing agent (cross-linking agent) to form a dense barrier film having the excellent ability to inhibit permeation of a corrosive factor, such as oxygen. It is also speculated that the barrier film contributes significantly to improvement in adhesion between the first layer and the second layer because an OH group or a COOH group in its molecule is tightly bonded to an alkoxysilane or an epoxy group-containing compound in the first layer.  Also the use of the surface treatment liquid (B) which contains the organic resin (g-1) containing an OH group and/or a COOH group, results in a zinc-based metal coated steel sheet having excellent adhesion and conductivity.  For example, when importance is attached to the formability of a zinc-based metal coated steel sheet, the surface treatment liquid (B) containing a water-soluble urethane-modified acrylic resin and/or a water-dispersible urethane-modified acrylic resin (q) serving as the organic resin (g), the curing agent (r), the silicon oxide (l), and the lubricant (m) in a specific ratio is preferably used.  The water-soluble urethane-modified acrylic resin (q) may be a water-soluble resin, a water-dispersible resin, or a mixture of these resins.  A method for modifying an acrylic resin with urethane is not particularly limited.  
Given that the acrylic resin for the first layer is not particularly limited so the monomers of the acrylic resin for the second layer having the same purpose of crosslinking with alkoxysilane groups could be used including acrylic monomers with N,N -diethylaminoethyl methacrylate, additionally an acrylic silicon resin as a resin which contains an acrylic copolymer, serving as a main component, having a hydrolyzable alkoxysilyl group in its side chain or at its end, can be used in the first layer with a curing agent.  This is particularly the case given that alkoxysilane present in the first layer of the surface treatment bonds with a second layer (See ¶ 0095).  
From ¶ 0002 an environmentally friendly, surface-treated zinc-based metal coated steel sheet is provided for use in, for example, automobiles, household electric appliances, and building materials, the zinc-based metal coated steel sheet being subjected to surface treatment to form a surface treatment film free from a pollution control substance, such as hexavalent chromium.  In particular the zinc-based metal coated steel sheet has excellent electromagnetic wave shielding properties and corrosion resistance and suitably used for, for example, electric and electronic equipment, which is required to prevent electromagnetic interference (EMI).    
In accordance with MPEP § 2144.06 “Art Recognized Equivalence for the Same Purpose” "It is prima facie obvious to substitute equivalents, motivated by the reasonable expectation that the respective species will behave in a comparable manner or give comparable results in comparable circumstances." In re Ruff 118 USPQ 343; In re Jeze/158 USPQ 99; "the express suggestion to substitute one equivalent for another need not be present to render the substitution obvious." In re Font, 213 USPQ 532.  In the alternative in accordance with MPEP § 2144.06 “ “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).  
One of ordinary skill in the art would have considered it obvious in accordance with MPEP §2141 III Rationale G at the time of the effective filing date of the pending application to have from Kolberg as modified an anti-corrosive composition with acrylic oligomers with at least one organic compound having at least one silyl group and having hexafluorotitanic acid and/or hexafluorozirconic acid, where the silyl group acrylic oligomer is or is combined with silylated organic poly(meth)acrylate polymer/copolymer/block copolymer/graft copolymer and includes an amine containing monomer or oligomer, where the poly(meth)acrylate has a molecular weight from 1000 g/mol as a reaction product of one or two (meth)acrylates, one of acrylate and one of methacrylate, vinyl silane, in particular a vinyltrialkoxysilane, as afore-described, where from Matsuda the silylated poly(methacrylate) oligomer with amine containing monomer of Kolberg as modified is with N,N -diethylaminoethyl methacrylate as a monomer of polyacrylate and the silylation is from or is combined with hydrolyzable alkoxysilyl group groups at the end {reading on terminal silyl group} or on a side chain of the acrylic, serving as a main component, and includes tetraalkoxysilanes useful in surface treatments for reacting or crosslinking with the silylated polyacrylate for surface treating metal motivated to provide corrosion resistance on metal while also being environmentally friendly and providing excellent weatherability {i.e. moisture resistance} as for Claims 1, 4, 11 and 21-22.  Furthermore the combination has a reasonable expectation of success because the silyl polyacrylate of Kolberg modified by Domes provides improved corrosion protection with a silylated acrylic and Matsuda also providing corrosion resistance with a silylated acrylic at the ends thereby further increasing or maximizing the corrosion protection and Matsuda has a tetraalkoxysilane with polyacrylate and another silane and N,N-diethylaminoethylmethacrylate as a monomer for the polyacrylate for treatments that provide corrosion resistance to metals like steel as does Kolberg as modified while also being environmentally friendly.   
Kolberg as modified discloses a Ti or Zr compound as hexafluorotitanic acid or hexafluorozirconic acid or hexafluorozirconium acid in Table 1, however Kolberg as modified does not expressly disclose range of amounts of hexafluorotitanic acid or hexafluorozirconic acid from 0.2 to 2 wt %.
Lindert discloses in the abstract and at col 5, lines3-59, a metal surface treated with a solution comprising an effective amount of a soluble or dispersible treatment compound selected from the group consisting of a polymer having the following general formula, acid salts thereof, and mixtures thereof: 
    PNG
    media_image1.png
    134
    123
    media_image1.png
    Greyscale
where: R1 through R3 are hydrogen or an alkyl group having from 1 to about 5 carbon atoms; each Y is hydrogen, Z, CR4 R5 OR6, CH2 Cl, or an alkyl or aryl group having from 1 to 18 carbon atoms; Z is 
    PNG
    media_image2.png
    66
    80
    media_image2.png
    Greyscale
 R4 through R10 are hydrogen, or an alkyl, aryl, hydroxy-alkyl, amino-alkyl, mercapto-alkyl or phospho-alkyl moiety, said R4 through R10 being of carbon chain lengths up to a length at which the compound is not soluble or dispersible; and n is from 2 up to a number at which the polymer is not soluble or dispersible.  Preferably, the solution is an aqueous solution and "Z" moieties are present in sufficient amount that the compound is water soluble or water dispersible.  Metal surfaces contacted with the solution have enhanced corrosion resistance and paint adhesion characteristics.  Advantageously, however, the treatment compounds can also be used in aqueous solution.  To provide water solubility or water dispersibility of the compound, an organic or inorganic acid can be used for neutralization of the "Z" moiety thereof.  Useful acids for this purpose include hexafluorotitanic acid, hexafluorozirconic acid, alone or in combination with each other.  The pH of the aqueous solution can vary from pH 0.5 to 12.  In addition to the treatment compound, from about 0.001 to about 1.0% by weight of a metal ion selected from the group consisting of titanium, zirconium, and mixtures thereof may be provided in aqueous solution by the addition of their water soluble acids, for example, hexafluorotitanic acid, hexafluorozirconic acid.  Use of such additional metal ions can improve both the effectiveness or performance of the treatment solution in use and also can reduce the time of application of treatment solution to the metal surface to as short a time as from about 2 to about 5 seconds, as may be required for use on a coil line such as for cold rolled steel panel (See example 3).  The afore-mentioned amount of 0.001 to 1 % by weight overlaps with that of pending claim 1 from 0.2 to 2 wt % and in accordance with MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.   
One of ordinary skill in the art would have considered it obvious in accordance with MPEP §2141 III Rationale G at the time of the effective filing date of the pending application to have from Kolberg as modified an anti-corrosive composition with acrylic oligomers with at least one organic compound having at least one silyl group and having hexafluorotitanic acid and/or hexafluorozirconic acid, where the silyl group acrylic oligomer is or is combined with silylated organic poly(meth)acrylate polymer/copolymer/block copolymer/graft copolymer and includes an amine containing monomer or oligomer, where the poly(meth)acrylate has a molecular weight from 1000 g/mol as a reaction product of one or two (meth)acrylates, one of acrylate and one of methacrylate, vinyl silane, in particular a vinyltrialkoxysilane, where the silylated poly(methacrylate) oligomer with amine containing monomer of Kolberg as modified is with N,N -diethylaminoethyl methacrylate as a monomer of polyacrylate and the silylation is from or is combined with hydrolyzable alkoxysilyl group groups at the end {reading on terminal silyl group} or on a side chain of the acrylic, serving as a main component, and includes tetraalkoxysilanes useful in surface treatments for reacting or crosslinking with the silylated polyacrylate for surface treating metal, where along with the alkoxysilane and silyl polymer, the coating for metallic surfaces has hexafluorotitanic acid and/or hexafluorozirconic acid, as afore-described, where from Lindert the hexafluorotitanic and/or hexafluorozirconic acid are present for an amount of from about 0.001 to about 1.0% by weight of a metal ion selected from the group consisting of titanium, zirconium, and mixtures thereof motivated to improve both the effectiveness or performance of the treatment solution in use and also can reduce the time of application of treatment solution to the metal surface to as short a time as from about 2 to about 5 seconds, as may be required for use on a coil line such as for cold rolled steel panel as for the compositions of Claims 1, 4, 11 and 21-22.  Furthermore the combination has a reasonable expectation of success because the surface treatment of Lindert is for steel panel or roll from an aqueous solution having a polymer in addition to the hexafluorotitanic and/or hexafluorozirconic acid as Kolberg as modified is directed to treating metal like steel with a polymer containing aqueous solution with hexafluorotitanic and/or hexafluorozirconic acid and silanes.  
Claims 8, 14-15,19-20 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Kolberg in view of Domes further in view of Matsuda and further in view of Lindert and further in view of U.S, 2006/0183845, Harada et al (hereinafter “Harada”) evidenced by CAS Registry Number: 108-01-0, Scifinder ACS (2022) hereinafter “RN 108-01-0”.
Regarding Claims 8, 14-15, 19-20 and 24-25, Kolberg in view of Domes further in view of Matsuda and further in view of Lindert as applied to Claim 1, however Kolberg as modified does not expressly disclose silyl urethane polymer from tertiary amines.     
Harada is directed to as is Kolberg as modified to a water-based silylated urethane composition for coating metal as disclosed in the abstract and at ¶ 0168.  The water-based silylated urethane composition is used as a water-based adhesive and water-based coating agents (see ¶ 0146) that has high safety, develops satisfactory tackiness in a short time and has excellent initial bond strength.  The water-based silylated urethane composition contains following Components (A), (B) and (C): (A) a urethane prepolymer containing an anionic group and a tertiary amino group and having a terminal alkoxysilyl group, the urethane prepolymer (A) being a reaction product of an anionic-group-free polyol compound (A1) {reading on polyol d) of pending Claim 20}, an anionic-group-containing polyol compound (A2), a compound (A3) containing a tertiary amino group and an isocyanate-reactive group, a polyisocyanate compound (A4) {reading on diisocyanate a) (See ¶s 0059-0066) including aliphatic diisocyanate of pending Claim 20}, an alkoxysilane compound (A5) containing an isocyanate-reactive group, like an amino groups (See ¶s 0068-0077) {reading on c) of pending Claim 20} and an amine-based chain extender (A6); (B) a basic compound; and (C) water.  From ¶s 0012-0016, the anionic-group-containing polyol compound (A2) preferably has carboxyl group as the anionic group and is preferably a dimethylolalkanoic acid {reading on d) polyol of pending Claim 20}.  From ¶s 0014, 0043-0051 the compound (A3) containing a tertiary amino group and an isocyanate-reactive group is preferably a tertiary amine compound containing plural isocyanate-reactive groups and is more preferably an N,N-bis(hydroxy-organic group)-N-alkylamine.  The tertiary amine compound containing one hydroxyl-group-containing organic group which has hydroxyl group as the isocyanate-reactive groups is the tertiary amine compound (A3-1) containing one isocyanate-reactive-group-containing organic group like N-(hydroxy-organic group)-N,N-dialkylamines including N-hydroxyalkyl-N,N-dialkylamines such as N-hydroxymethyl-N,N-dimethylamine, N-(2-hydroxyethyl)-N,N-dimethylamine, the latter evidenced by RN 108-01-0 having a formula of 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
meeting formula (I) of pending Claim 20 and claim 8.  From ¶s 0028-0036 the polyols are polyhydric alcohols, polyether polyols, like polyethylene glycol (See ¶ 0030) {reading on pending Claim 26}, polyester polyols, polycarbonate polyols, polyolefin polyols, polyacrylic polyols {reading on pending Claim 19}.  
From example 3 of Table 1 and ¶ 0115 the components in parts include  polyols 178, polyisocyanate {in that diisocyanate is 2 isocyanates for polyisocyanate} 75.2, amino-containing alkoxysilane 20.8, chain extender 5.7, triethylamine 13.6 for a total of 293.6 parts.  On a wt% basis for a total of 293.6 parts this gives polyols 60. 6, polyisocyanate 25.6, amino-containing alkoxysilane 7.1, chain extender 1.8, and triethylamine 4.6.  These ranges read on 5-60 for diisocyanate, 1-20 for aminosilane, and 1-20 for triethylamine.  For the amount of 60.6 wt% polyol, Harada discloses at ¶ 0115 that the proportions of the polyol (A1), the polyol (A2), the tertiary amino-group-containing, isocyanate-reactive compound (A3), the polyisocyanate (A4), the isocyanate-reactive-group-containing alkoxysilane (A5), and the amine-based chain extender (A6) components in the urethane prepolymer (A) containing an anionic group and a tertiary amino group and having a terminal alkoxysilyl group are not specifically limited.   For example, the ratio of the polyisocyanate (A4) to the total of the polyol (Al), the polyol (A2), and the tertiary amino-group-containing, isocyanate-reactive compound (A3) can be selected within such ranges that the equivalent ratio [NCO/(NCO-reactive group)] of isocyanate groups in the polyisocyanate (A4) to total isocyanate-reactive groups including hydroxyl groups in the polyol (Al), the polyol (A2), and the tertiary aminogroup- containing, isocyanate-reactive compound (A3) is more than 1 and equal to or less than 2.0 {reading on pending Claim 25 }.  With the ratio of polyol to diisocyanate in example 3 of 60.6 to 25.6 or 2.37 to 1 bringing the ratio to more than 1 and less than 2 reduces the amount of polyol and increases the amount of polyisocyanate so that the decreased amounts and increased amounts overlap that of polyol from 1-40 and diisocyanate or 5-60 of pending Claim 20.  In accordance with MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  
From ¶ 0168 the treated surface includes substrates like metal materials made of, for example, iron, aluminum, stainless steel.  From ¶ 0028 the polyol (A1), and from ¶ 0172 the water-based silylated urethane composition has the above-mentioned configuration, thereby has high safety, develops satisfactory tackiness in a short time, has excellent initial bond strength, and, in addition, can exhibit productivity equivalent to that in the use of solvent-based adhesives.  
For Claims 14-15 Kolberg in view of Domes further in view of Matsuda and further in view of Lindert and further in view of Harada from Harada’s disclosure at ¶s 0012, 0134-0135 that the water-based silylated urethane composition can be prepared as an aqueous solution or aqueous dispersion by mixing the basic compound (B) and the water (C) with the urethane prepolymer (A) containing an anionic group and a tertiary amino group and having a terminal alkoxysilyl group and preferably stirring the mixture vigorously to accelerate reactions such as neutralization reaction and hydrolysis reaction {to read on pending Claim 14}.  Also Applicants are reminded for wording “obtained through a process . . . “ that "product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps." See MPEP 2113.  Even though product-by-process claims are limited and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Here the product of the aqueous coating composition of Kolberg in view of Domes further in view of Matsuda and further in view of Lindert and further in view of Harada has a water based silylated urethane as an organic backbone with terminal silyl groups with subsequent addition of water for hydrolysis of any hydrolyzable organosilane only partially previously hydrolyzed.  Such terminal silylpolyurethane is the component with terminal silyl groups and an organic backbone for the product of an aqueous coating composition of Kolberg in view of Domes further in view of Matsuda and further in view of Lindert and further in view of Harada.  
One of ordinary skill in the art would have considered it obvious in accordance with MPEP §2141 III Rationale G at the time of the effective filing date of the pending application to have from Kolberg as modified an anti-corrosive composition having along with the trialkoxysilane and silyl polymer, like silyl polyurethane acrylic oligomers or acrylic oligomer and a tetraalkoxysilane, where from the silyl polyurethane acrylic oligomers with at least one organic compound having at least one silyl group, as afore-described for Claim 1, where from Harada a water-based silyl polyurethane is or is included as an alkoxysilane terminated polyurethane from diisocyanate and from polyols and N-(hydroxy-organic group)-N,N-dialkylamines {i.e. monohydroxy tertiary amines}, amino functional alkoxyorganosilane where the water-based silylpolyurethane is from overlapping amounts of polyol, diisocyanate, aminoorganosilane, and triethylamine, as afore-described, motivated to have a coating agent which also has properties of a water-based adhesive that has high safety, develops satisfactory tackiness in a short time and has excellent initial bond strength for metal materials made of, for example, iron, aluminum, stainless steel for the coating composition of Claims 8, 14-15, 19-20 and 24-25.  Furthermore the combination has a reasonable expectation of success because Harada discloses a coating for metals having silylated polyurethane and the composition of Kolberg as modified is a coating composition with silyl polyurethane oligomer for corrosion protection of the substrate or to seal out corrosion.  
Claim 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kolberg in view of Domes further in view of Matsuda and further in view of U.S. 2011/0190420, Nagelsdiek et al. (hereinafter “Nagelsdiek”).   
Regarding Claims 23 Kolberg in view of Domes further in view of Matsuda is applied as to Claim 1 which is hereby incorporated herein, however Kolberg as modified does not expressly disclose that the silane-functional polyether oligomer is a reaction product of epoxy resin, amino organosilane and a multifunctional organic compound.      
Nagelsdiek is directed as is Kolberg to corrosion protective coatings as disclosed in the abstract and at ¶s 0003, 0005, 0008-0112, 0135-0139, 0155-0160 and 0183 that curable polymer mixtures comprising at least one oligomeric addition product with hydrolyzable silane groups and additional functional groups as the mediator additive, and a curable polymer system having epoxy group-carrying polymers and curing agents, fillers and optionally additives for automobile construction or in aerospace applications and the curable polymer mixtures described can also be used in applications in the fields of adhesives, composites, corrosion protection, embedding compositions, for example, the field of encapsulation and for coating and lamination.  From ¶s 0009-0034 the curable polymer mixtures comprise: I a) a combination of at least one such aminosilane and/or thiosilane and at least one further monoamine and/or polyamine having at least 2 amino groups onto at least one compound having at least two terminal, ethylenically unsaturated double bonds {reading on multifunctional organic compound having at least 2 functional groups like the hydroxyl and/or amino groups}, and/or b) and/or c) and/or d) and/or e); II) binder; III) inorganic filler; and IV) customary auxiliaries.  From ¶s 0135-0140 and 0155-0160 to prepare the addition product I(e), an addition onto preferably at least oligomeric compounds which have at least two terminal epoxy groups is preferably carried out {like an epoxy resin of binder II}.  At least one aminosilane having at least one hydrolyzable silane group are added onto the oligomeric compound.  The compounds having terminal ethylenically unsaturated double bonds, hydroxy groups, epoxide groups and/or amino groups are preferably oligomeric compounds having at least 2 recurring structural units, particularly preferably polymeric compounds having at least 4 recurring structural units.  Preference is given to at least one polymeric compound selected from the group consisting of polyethers.  Suitable polyethers are compounds having the recurring structural unit –[-O-W1-]- where W1 is an aliphatic radical having from 1 to 15 carbon atoms, and the polyethers preferably have a molecular weight of from 100 to 10,000 g/mol.  Particularly preferred oligomeric or polymeric compounds are polyethylene oxides, polypropylene oxides, polyethers of ethylene oxide-propylene oxide and also poly(E-caprolactone) esters or poly(tetrahydrofurans).  The above mentioned oligomeric or polymeric compounds having modified end groups are preferably polydisperse, i.e. they do not have a uniform chain length, and are also used in polydisperse form for reaction with the silane compounds mentioned.  As binder component II of the curable polymer mixtures preference is given to using a curable system comprising at least one polymer having at least two epoxide end groups together with at least one hardener and optionally at least one additional co-crosslinking component.  The epoxy resin has a low molecular weight for a low viscosity (See ¶ 0005).  The polymer is at least partially curable by reaction of its epoxide groups with the amino groups of at least one of the coupling additives I a)-d) and/or the epoxide groups of the coupling additive Ie).  From Claim 15, Nagelsdiek divulges that for the addition product of Ia) the curable polymer mixture has (meth)acrylic double bonds reacted with the aminosilane and the rest of these double bonds have been reacted with at least one polyamine.  Given the afore-described reactions of the aminosilane and the polyether and the epoxy group containing epoxy resin and the multifunctional organic compound having at least 2 functional groups like the hydroxyl and/or amino groups such polymeric mixture reads on Claim 23.  Also the molecular weight range from 100 to 10,000 g/mol overlaps that of pending Claim 1 from which claim 23 depends and in accordance with MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  
One of ordinary skill in the art would have considered it obvious in accordance with MPEP §2141 III Rationale G at the time of the effective filing date of the pending application to have from Kolberg as modified an anti-corrosive composition having along with the trialkoxysilane and silyl polymer, like silyl polyurethane acrylic oligomers, acrylic oligomer, silylated epoxy with or polyetherpolyol, and a tetraalkoxysilane, as afore-described for Claim 1, where from Nagelsdiek the silyl group epoxy oligomer or polyetherpolyol of Kolberg as modified includes silylated epoxy or polyether from reaction with aminosilane with a molecular weight from 100 to 10,000 g/mol motivated to have a coating for corrosion protection as for the composition of Claim 23.  Furthermore the combination has a reasonable expectation of success because the silyl epoxy or polyether of Nagelsdiek provides corrosion protection for a coating which is similar to Kolberg providing corrosion resistance thereby further increasing or maximizing the corrosion protection.  
Response to Arguments
Applicant’s amendments and arguments filed 7/20/2022 has been carefully considered but are not persuasive regarding the prior rejections under 35 U.S.C. 103 against claims with the additional disclosures to meet the claims as amended.   
Applicants argue against the rejection under 35 U.S.C. 103 based on Kolberg in view of Domes further in view of Matsuda and further in view of Lindert fails to provide a proper reason for obviousness of the claims based on broad disclosures of the references and a choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success from the many alleged options and permutations would not be In accordance with MPEP at §2143.1.E. "Obvious To Try".  
In response in accordance with MPEP §2123 a rejection is over prior art’s broad disclosure instead of merely preferred embodiments or examples because patents are relevant as prior art for all they contain.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804.  A reference is not limited to a preferred embodiment or example. See In re Lamberti, 545 F.2d 747, 750 (CCPA 1976) ("all disclosure of the prior art, including unpreferred embodiments, must be considered").  Also according to KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 418-19 (2007) ("[T]he [obviousness] analysis need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.").  Also Applicants have not addressed the actual rejection in the prior Office Action which was and is under rationale G not E of MPEP § 2143 I.   
Applicants contend that the Office Action at page 8 alleges that it would be obvious to substitute the silylated epoxy polymer of Kolberg with the silylated acrylate polymer of Domes to arrive at the composition including polyacrylate having terminal silyl groups of claim 1 or claim 21-22.  Further the Office Action makes the same allegation with respect to Matsuda at page 12. The Office Action also asserts at page 22 that it would be obvious to substitute the silylated polyurethane of Harada for the silylated epoxy of Kolberg to arrive at the water soluble silane-functional oligomer (ii) comprising terminal silyl groups including the polyurethane backbone of claim 20.  The Office Action further asserts at page 25 that it would be obvious to substitute the silylated epoxy polymer of Kolberg for the polyether of Nagelsdiek to arrive at the silane-functional oligomer comprising terminal silyl groups (ii) including the polyether backbone comprising terminal silyl groups as recited in claim 23.  Applicant disagrees with the proposal that substituting one organic oligomer for a different organic oligomer in a reactive coating composition is routine or even possible.  Applicants submit first, Kolberg exemplifies polymers not oligomers.  Arguments regarding the multiple options offered by Kolberg showing that a person of skill in the art would not be led to modify the Kolberg polymer with any expectation of success, above, are incorporated herein also with respect to modifying Kohlberg with Domes and the tertiary references. Furthermore, the presence of the silyl groups themselves, as well as their position on a polymer chain, affect the properties of such an oligomer. The oligomer backbone structure also has an effect on the oligomer properties as well as the reactivity of the silyl groups.  Epoxy, polyurethane, polyether and acrylic oligomers & polymers have different characteristics affected by heteroatoms, bond rotation and substituents.  Since the present inventive composition includes water, and the oligomers therein are required to be water-soluble, the reactivity of the silane groups is further affected by the presence of the water and the relative affinity of the backbone constituents of the oligomers.  Applicants assert for example, the placement of silyl groups on an oligomer would have an effect on the reactivity of the silyl groups.  Silyl groups along the backbone of an oligomer would be expected to have a different reactivity than such groups placed at the terminal end of an oligomer. In addition, a crosslinked material formed from oligomers having terminal silyl groups would be expected to have different properties from such a crosslinked material formed from oligomers including silyl groups along the backbone of the chain. It is not routine and obvious to exchange one polymer for another, as suggested by the Office.  
In response if Applicant addressed the actual rejection of the combination of references and the rationale given for their combination in accordance with MPEP 2143 rationale G, Applicant could see that with Kolberg in view of Domes further in view of Matsuda from Matsuda has a teaching of equivalence at ¶s 0074, 0077-0078, 0086, 0091-0095 and 0171-0172 of the epoxy resins, modified epoxy resins, urethane resins, acrylic resins for a surface treating composition for metal sheet like zinc-based metal coated steel sheet.  Such an approach to the rejection avoids having arguments against the references individually by which one cannot show nonobviousness in attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Further in response it is noted that “the arguments of counsel cannot take the place of evidence in the record”, In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  It is the position of the Office that the arguments provided by the applicant regarding the 1) substituting one organic oligomer for a different organic oligomer in a reactive coating composition is routine or even possible given the teaching of Matsuda, 2) the presence of the silyl groups themselves, as well as their position on a polymer chain, affect the properties of such an oligomer, 3) the oligomer backbone structure also has an effect on the oligomer properties as well as the reactivity of the silyl groups, 4) epoxy, polyurethane, polyether and acrylic oligomers & polymers have different characteristics affected by heteroatoms, bond rotation and substituents even though Matsuda teaches their equivalence for the aqueous metal treating composition, 5) composition including water, where the oligomers therein are required to be water-soluble, the reactivity of the silane groups is further affected by the presence of the water and the relative affinity of the backbone constituents of the oligomers, 6) the placement of silyl groups on an oligomer would have an effect on the reactivity of the silyl groups, and 7) silyl groups along the backbone of an oligomer would be expected to have a different reactivity than such groups placed at the terminal end of an oligomer, 8) a crosslinked material formed from oligomers having terminal silyl groups would be expected to have different properties from such a crosslinked material formed from oligomers including silyl groups along the backbone of the chain must be supported by a declaration or affidavit. As set forth in MPEP 716.02(g), “the reason for requiring evidence in a declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 24 and 18 U.S.C. 1001”.
Applicants argue that a substitution from Matsuda with Kohlberg as modified by Domes would not be an obvious substitution because Matsuda has two distinct coating for a first and second layer that are separately applied with drying or each applied layer.  Applicants assert for Matsuda's separate surface treatment liquid (A) including the tetraalkoxysilane substitutes into the theoretical combined coating liquid of Matsuda into the composition of Kolberg/Domes that a person having skill in the art would not be motivated to combine the two separate compositions of Matsuda into a single composition.  Also submitted is that the technical and chemical reasons for this are the fact that Matsuda requires the polymer that may have the terminal silyl groups to be in a separate surface treatment liquid from the tetraalkoxysilane and teaches away from combining the tetraalkoxysilane with the formulations of Domes and/or Kolberg that may include a silylated polymer.  Applicants contend that the first composition of Matsuda, which contains the tetraalkoxysilane but not a silylated polymer, is applied to the metal layer and dried by heating to a temperature of from 60°C to 200°C. See Matsuda at [0063]. Matsuda at [0034], [0071] and [0072] disclosing that the first coating layer is intended to form a coating having good corrosion resistance that is made up of" a complex oxide film (inorganic film)."  Applicants opine that a person of skill in silane chemistry would thus understand that the tetraalkoxysilane in the first coating composition of Matsuda has self-reacted and/or reacted with the silane coupling agents at the heating temperature of from 60°C to 200°C to form this inorganic film, which may be inferred to include silicon oxides arising from the tetraalkoxysilane.  Applicants assert that a person having skill in the art would understand that Matsuda would not achieve this particular coating if a silylated polymer were included, since such a polymer would react with the tetraalkoxysilane and thus the desired inorganic first layer of Matsuda would not form.  Applicants conclude, therefore, a person having ordinary skill in the art would have no reason, based on what is taught in Matsuda, to expect to form a suitable coating layer with desirable properties if a tetraalkoxysilane were combined with a silylated polymer and then heated as suggested by the Office. Applicant notes that the present specification at [0052] discloses that the applied inventive coating composition is cured by heating. 
In response in accordance with MPEP §2146Xl Furthermore, “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  Matsuda teaches at ¶ 0046 that the tetraalkoxysilane (b) in combination with the resin emulsion (a) results in the formation of a film having a three-dimensional cross-linked structure composed of the tetraalkoxysilane (b) and the cationic urethane resin and/or the nonionic acrylic resin for a first layer.  Also Matsuda teaches a similar self-crosslinking occurs with the terminal alkoxysilyl group of the acrylic silicone copolymer and a rationale is provided in the rejection that such terminal alkoxysilyl group of the acrylic silicone copolymer of liquid B for the second layer can be in liquid A as the acrylic resin for the first layer.  Applicants have not addressed such teachings of Matsuda which is part of the broad disclosure of Matsuda which does not teach away from the combination of references.  
	Furthermore Matsuda is only used as teaching reference in order to teach the motivation for adding tetraalkoxysilane and the terminal silyl acrylic to the aqueous composition of Kolberg as modified by Domes.  It is noted that the "test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference...as including two separate layers.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art", In re Keller, 642 F.2d 413,208 USPQ 871,881 (CCPA 1981) and that "combining the teachings of references does not involve an ability to combine their specific structures", In re Nievelt, 482 F.2d 965, 179 USP 224, 226 (CCPA).  Also according to KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 418-19 (2007) ("[T]he [obviousness] analysis need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.").  
Applicants argue that ¶s [0104-0105] relied upon by the Patent Office appears to relate to hydrazine.  Both Matsuda ¶s [0104] &[0105] refer to organic resin (C) which is used to form the hydrazine-containing version (g-2): "An example of the acrylic copolymer resin (C1-3) prepared by copolymerization with the epoxy group-containing monomer ... and a polymerizable unsaturated monomer component essentially containing acrylate or methacrylate." [0104]- [0105] 
In response the examiner disagrees that ¶s 0104-0105 or Matsuda refer to hydrazine in reciting “the acrylic copolymer resin (C1-3)”  These paragraphs never even use the wording “organic resin (C)” and Applicant does not indicate where Matsuda equates organic resin (C ) with acrylic copolymer resin (C1-3) as having the same meaning.  Additionally Applicant does not address the entirety of these ¶s that these copolymers are prepared by copolymerization with the epoxy group-containing monomer is a resin prepared by, for example, aqueous polymerization, emulsion polymerization, or suspension polymerization of an epoxy group-containing unsaturated monomer and a polymerizable unsaturated monomer component essentially containing acrylate or methacrylate.  Clearly these copolymers are not the hydrazine-modified organic resin (g-2).   
Applicant argues that claim 14-15 are independently patentable over Kolberg in view of Domes, in view of Matsuda, in view of Lindert, and further in view of Harada.  Applicant submits that the creation of the silane-functional oligomer having terminal silyl groups and hydrolyzing the silyl groups by adding water and acid separately from the other reactants used to generate the coating composition results in nonobvious differences between products of claim 14-15 and Kolberg's coating composition (alone or as modified by the secondary references.)  The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Gamero, 412 F.2d 276,279, 162 USPQ 221,223 (CCPA 1979) ... MPEP 2113 (emphasis added).  Applicant's coating composition is different due to the process of making the silane functional oligomer and mixing it with the other components of claim 1. Specifically, Applicant's uses a pre-mix containing a minor amount of a di-functional monomer having one silane functional group generates an organic backbone oligomer incorporating the difunctional monomer & producing terminal silyl groups, which are then hydrolyzed by adding water and acid before adding the generated oligomer to an aqueous mixture of organosilanes and a Ti and/or Zr containing component.  This produces a different product compared to a) generating an organic oligomer and then seeking to introduce terminal silyl functionality orb) hypothetically performing random polymerization by including as many organosilanes as compatible in the premix.  Applicant's method produces alcohol biproducts in to more controlled reactions in two steps and generates terminal silyl functionality without ATRP   
In response Applicant has not addressed that Harada teaches having a final hydrolysis for any unhydrolyzed silyl groups.  Therefore Harada is teaching the same type of silylated polyurethane resin as made in Claim 14 or an obvious variant thereof with just a different amount of hydrolyzation or the silyl terminated polyurethane.  Applicants have not addressed how the process steps alter the structure of the product for such embedded or nested product by process claiming for an element or component of the actual product of an aqueous coating composition.  
Applicant argues that the Matsuda reference teaches cationic urethane resin and the Harada reference teaches an anionic polyurethane resin.  Applicant submits that based on what is disclosed by Harada, a person of skill in the art would not be motivated to first remove this required anionic group from Harada' s polymer and then expect a successful substitution of the polyurethane backbone polymer for the silylated epoxy of Kolberg. 
In response Applicants do not exclude cationic and/or anionic functionality from the water soluble silane-functional oligomer claimed.  Also U.S. 4774131, Dahmen et al.(hereinafter “Dahmen”) evidences in the abstract that polyurethane coatings can have two oppositely charged aqueous ionic dispersions of polyurethanes that contain no free isocyanate groups and contain covalently bonded, solubility-enhancing ionic groups, for instance where the cationic and anionic polyurethane dispersions are preferred in a weight ratio of 1:1.  Evidencing that the art know about cationic and anionic polyurethanes used together in coatings.   
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J STACHEL whose telephone number is (571)270-3466.  The examiner can normally be reached on 8:30 to 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH J STACHEL/Primary Examiner, Art Unit 1787